DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-17 in the reply filed on 1/7/2021 is acknowledged.
Claims 1-4 and 18-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2021.
Information Disclosure Statement
The information disclosure statement filed 1/07/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of the cited reference, “B.O.S.S. Bite Opening Smart Shims” by Tomkins Dental Supply Inc., AADSM 25th Annual Meeting, June 10, 2016, had not been provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “positioning member” in claims 10 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification as performing the claimed function is described in the specification as follows:

“The coupling members 20 are positioning members to position the mandibular piece 14 so that movement to a posterior side does not occur with respect to the maxillary piece 12. The maxillary piece 12 and the mandibular piece 14 are coupled together by the pair of coupling members 20 so as to be capable of opening and closing.” [0085] 
“In the mouthpiece 10 of the present exemplary embodiment, the upper attachment portion 16 is at the posterior side from (namely, at the posterior dentition side of) the lower attachment portion 18 as viewed from the center of dentition. Namely, the mouthpiece 10 is configured as a push-type mouthpiece that when worn pushes the mandibular piece 14 (and hence the mandible) forward using the coupling members 20.” [0086]
“The coupling members 20 each includes a length adjustment mechanism 22, a sliding mechanism 24, and eyelets 26 attached to the upper attachment portion 16 and the lower attachment portion 18. The length adjustment mechanisms 22 each includes a nut 28 and a 20 male screw 30 screwed into the nut 28. A screw amount of the male screw 30 is adjusted by rotating the nut 28 to adjust a length of each coupling member 20 in a continuous manner.” [0087] 
“The sliding mechanisms 24 each includes a sleeve 32 and a rod 34. The coupling members 20 are able to follow the maxillary piece 12 and the mandibular piece 14 by the rods 34 sliding inside the sleeves 32 to match movement of the maxillary piece 12 and the mandibular piece 14. A distance between the upper attachment portion 16 and the lower attachment portion 18 (a distance between 
“Stoppers 76 that each serves as a positioning member are formed projecting out from an outer wall face 72A of the maxillary piece 72. The stoppers 76 are formed integrally with the maxillary piece 72, and are provided at left and right posterior sides (at tooth positions 6 to 7 in the present exemplary embodiment) of the maxillary piece 72 as viewed from a center of dentition.” [0123]
“Wings 78 serving as positioning members are also formed projecting from an outer wall face 74A of the mandibular piece 74 and extending in a direction toward the maxillary piece 72. The wings 78 are configured from the same acrylic-based resin as the mandibular piece 74, and are adjustable in position between tooth positions 6 to 7 of the mandibular piece 74, that is disposed at an anterior side from the stopper 76, by use of non-illustrated screws.” [0124] 
“Moreover, the right upper attachment portion 116 and the right lower attachment portion 118, and the left upper attachment portion 116 and the left lower attachment portion 118, are respectively coupled together by metal coupling members 120 capable of pivoting. The coupling members 120 are positioning members to position such that the mandibular piece 114 does not move toward a posterior side with respect to the maxillary piece 112. The maxillary piece 112 and the mandibular piece 114 are coupled together by the pair of coupling members 120 so as to be capable of opening and closing.” [0150]
“The coupling members 120 each includes a length adjustment mechanism 122, a sliding mechanism 124, and eyelets 126 attached to the upper attachment portion 116 and the lower attachment portion 118. The length adjustment mechanisms 122 each includes a nut 128 and a male screw 130 screwed into the nut 128. A screw amount of the male screws 130.” [0152] 
“35As illustrated in Fig. 8A and Fig. 8B, in a mouthpiece 160 of the present exemplary embodiment, stopper portions 166 serving as positioning members are formed projecting from an outer 
“41Wing portions 168 serving as positioning members are also formed projecting from an outer wall face 164A of a mandibular piece 164 and extending toward the maxillary piece 162. The wing portions 168 are configured from the same acrylic-based resin as the mandibular piece 164, and, by use of screws 177, are adjustable in position between tooth positions 6 to 7 of the mandibular piece 164, which is an anterior side from the stopper portions 166.” [0178]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 11, 12 & 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,999,488 to Morgan (hereinafter “Morgan”).
Regarding claim 10, Morgan discloses (Fig. 9; col. 3, lines 29-61) a mouthpiece (device 10) comprising a maxillary piece (maxillary portion 12) adapted to be mounted to maxillary dentition (col, 3, lines 62-65); a mandibular piece (mandibular portion 12)adapted to be mounted to mandibular dentition (col. 5, lines 7-22); a positioning member (connector 46, Fig. 1) positioning the mandibular piece with respect to the maxillary piece (col. 4, lines 37-65); an anchor portion (connector mount 40, Fig. 10) including a mount (detents 56 formed on first side edge 41 and second side edge 43; col. 7, lines 15-42) and formed at at least one location or more at an outer periphery of at least one of the maxillary piece or the mandibular piece (Fig. 4, connector mount 40 at outer periphery of mandibular portion 28), or on an opposing face of the maxillary piece or the mandibular piece where they oppose each other; and a vertical adjustment member (tab 44, Fig. 9; col. 6, lines 46-67, a tab 44 may have a predetermined thickness “T” that may provide a predetermined displacement of the mandibular portion 28 relative the maxillary portion 12 (e.g. a VDO – a vertical dimension of occlusions); col. 9, lines 3-10, a kit may be implemented which includes individual tabs 44 that vary by thickness; col. 9, lines 39-51, modifying a measured amount of VDO may occur by selectively interchanging tab 44) mounted to the mount of the anchor portion (col. 5, line 56-col. 6, line 47; col. 7, lines 15-42; Figs. 9-11) and clamped between the maxillary piece and the mandibular piece (Fig. 9).
Regarding claim 11, Morgan discloses that the mount (connector mount 40) is formed at at least one location or more at an outer side of a line that extends along a width direction center of the opposing face (see annotated Fig. 4 below).



    PNG
    media_image1.png
    411
    684
    media_image1.png
    Greyscale

	Regarding claim 12, Morgan discloses that an anchor base (see annotated Fig. 4 above) is formed at an outer wall face of the maxillary piece or the mandibular piece so as to project further to an outer side than other portions of the outer wall face (col. 5, lines 28-33), and the anchor portion (connector mount 40) is formed at the anchor base.
	Regarding claim 13, Morgan discloses (see annotate Fig. 9 below) the positioning member (connector 46) is attached at a posterior side of dentition of the maxillary piece (maxillary portion 12) and the mandibular piece (mandibular portion 28); and the anchor portion (connector mount 40) is formed at at least one location or more at an anterior side of the dentition from the positioning member at the maxillary piece or the mandibular piece (col. 4, lines 37-64; col.5, lines 23-56).

    PNG
    media_image2.png
    321
    611
    media_image2.png
    Greyscale


Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by WIPO Publication No. WO 2015/143043 to Gelb et al. (hereinafter “Gelb”), or, in the alternative, under 35 U.S.C. 103 as obvious over Gelb in view of U.S. Patent No. 9,999,488 to Morgan (hereinafter “Morgan”).
Regarding claim 10, Gelb discloses [0045] a mouthpiece (Fig. 1, oral appliance 10) comprising a maxillary piece (upper body member 12a) adapted to be mounted to maxillary dentition; a mandibular piece (lower body member 12b) adapted to be mounted to mandibular dentition; a positioning member positioning the mandibular piece with respect to the maxillary piece; (stiffening/latching side elements 16a, 16b, [0046], [0050]) positioning the mandibular piece (lower body member 12b, Fig. 2) with respect to the maxillary piece (upper body member 12a); an anchor portion (lower surface of upper body member 12a, [0045]) including a mount (connecting holes 20a) and formed at at least one location or more at an outer periphery of at least one of the maxillary piece or the mandibular piece, or on an 
Regarding claim 14, Gelb further discloses the positioning member (stiffening latching side elements 16a, 16b) includes a wing portion (see annotated Fig. 3 below) that is formed at an outer wall face of one of the maxillary piece or the mandibular piece (Fig. 1, latching side element 16 formed at an outer wall face of lower body member 12b) and that extends in a direction toward another of the maxillary piece or the mandibular piece (Fig. 2), and a stopper portion (annotated Fig. 3 below; [0046], either side wall 6 of recess and lower surface wall connected to side wall), that is formed at an outer wall face of the other of the maxillary piece or the mandibular piece at a position at a posterior side of the dentition PatentAttorney Docket No. Application No. Page 6from the wing portion and that restricts movement of the wing portion to the posterior side (see annotated Fig. 3 below, the stopper portion has a posterior side that restricts movement to posterior side); and the mount of the anchor portion (holes 20a, 20b) is formed at at least one location or more at a face of the stopper portion (lower surface wall of stopper, annotated Fig. 3 below) that opposes the maxillary piece or the mandibular piece.

    PNG
    media_image3.png
    527
    618
    media_image3.png
    Greyscale


Claim(s) 10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Publication no. 2015/0007830 to Remmers et al. (hereinafter “Remmers”) or, in the alternative, under 35 U.S.C. 103 as obvious over Remmers in view of in view of U.S. Patent No. 9,999,488 to Morgan (hereinafter “Morgan”).
Regarding claim 10, Remmers discloses (Fig. 4) a mouthpiece (device 400) comprising: a maxillary piece (upper portion 102) adapted to be mounted to maxillary dentition; a mandibular piece (lower portion 104) adapted to be mounted to mandibular dentition ([0057]; a positioning member (Fig. 4, lower right figure; connector 412) positioning the mandibular piece with respect to the maxillary 
Regarding claim 15, Remmers further discloses the anchor portion is configured as a through hole (hole formed in connector 416, Fig. 4, upper right figure); and the vertical adjustment member includes a protrusion (adjustable stop 414 includes a protrusion, seen in annotated Fig 4 below, which is inserted in hole of connector 412 as seen in Fig. 4, upper left figure), a length of the protrusion in an extension direction thereof being shorter than a depth of the through hole, and the protrusion being fit into the through hole (Fig. 4, upper left figure shows adjustable stop 414 in hole 416 indicating that a length of the protrusion (annotated Fig. 4) fits in the hole and that a length of the protrusion is shorter than a depth of the hole in order to fit in the hole).

    PNG
    media_image4.png
    353
    308
    media_image4.png
    Greyscale

Regarding claim 16, Remmers further discloses the vertical adjustment member (adjustable stop 414) has left-right symmetry with respect to a plane bisecting the protrusion along the extension direction of the protrusion, a part of which plane is seen in annotated Fig. 4 above.
	Regarding claim 17, Remmers further discloses a hooked portion employed for retention is formed at a leading end of the protrusion (see annotated Fig. 4 above, showing a hooked portion on an end which is the leading end).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by WIPO Publication No. WO 2015/143043 to Gelb et al. (hereinafter “Gelb”), or, in the alternative, under 35 U.S.C. 103 as obvious over Gelb in view of U.S. Patent No. 9,999,488 to Morgan (hereinafter “Morgan”).

Regarding claim 10, Gelb discloses [0045] a mouthpiece (Fig. 1, oral appliance 10) comprising a maxillary piece (upper body member 12a) adapted to be mounted to maxillary dentition; a mandibular piece (lower body member 12b) adapted to be mounted to mandibular dentition; a positioning member positioning the mandibular piece with respect to the maxillary piece; (stiffening/latching side elements 16a, 16b, [0046], [0050]) positioning the mandibular piece (lower body member 12b, Fig. 2) with respect to the maxillary piece (upper body member 12a); an anchor portion (lower surface of upper body member 12a, [0045]) including a mount (connecting holes 20a) and formed at at least one location or more at an outer periphery of at least one of the maxillary piece or the mandibular piece, or on an opposing face of the maxillary piece or the mandibular piece where they oppose each other (Figs. 2 & 3, lower surface of upper body member 12a opposes upper surface of lower body member 12b); and a vertical member (Figs. 3 & 4, spacing elements 14a, 14b with base plate 15a, 15b) mounted to the mount of the anchor portion and clamped between the maxillary piece and the mandibular piece (Fig. 4; [0046], [0050]).
.  
Although Gelb discloses vertical members (spacer elements 14a,14b and 15a,15b) mounted to the mount of the anchor portion and clamped between the maxillary piece and the mandibular piece, Gelb fails to explicitly disclose a vertical adjustment member.  
Morgan teaches a vertical adjustment member (tab 44, Fig. 9; col. 6, lines 46-67, a tab 44 may have a predetermined thickness “T” that may provide a predetermined displacement of the mandibular portion 28 relative the maxillary portion 12 [e.g. a VDO – a vertical dimension of occlusions] replaceable with other vertical adjustment members each with portions of a different thickness to be clamped [col. 9, lines 3-10, tab 44 may vary by thickness; col. 9, lines 39-51, modifying a measured amount of VDO may occur by selectively interchanging tab 44) mounted to an analogous   mount 56 (detents formed on first edge 41,43) of analogousanchor portion 40 (fig. 10, col. 5, line 56-col. 6, line 47; col. 7, lines 15-42; Figs. 9-11) and clamped between analogous  maxillary piece 12 and the mandibular piece 12 (, col. 5, lines 7-22, Fig. 9) of an analogous mouthpiece 10.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the vertical member of  Gelb (adjustment plates or spacers (34a-g) part of a kit) to comprise a vertical adjustment member replaceable with a different vertical adjustment member having a thickness that varies from the thickness of the first vertical adjustment member, as taught by Morgan, to provide improved vertical adjustment member having different thickness to vertically adjust the gap between the maxillary piece and the mandibular piece during treatment because when the user experiences pain the modification of the vertical distance is used to alleviate user complaints (col. 13, lines 12-44).
Regarding claim 14, Gelb in view of Morgan discloses the invention as described above and Gelb further discloses the elements of claim 14 as described above. 
Claim(s) 10 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent Publication no. 2015/0007830 to Remmers et al. (hereinafter “Remmers”) or, in the alternative, under 35 U.S.C. 103 as obvious over Remmers in view of in view of U.S. Patent No. 9,999,488 to Morgan (hereinafter “Morgan”).

Although Remmers discloses a vertical member (adjustable stop 41, Fig. 4, right middle figure) mounted to the mount of the anchor portion and clamped between the maxillary piece and mandibular piece, Remmers fails to explicitly disclose a vertical adjustment member.  
Morgan teaches a vertical adjustment member (tab 44, Fig. 9; col. 6, lines 46-67, a tab 44 may have a predetermined thickness “T” that may provide a predetermined displacement of the mandibular portion 28 relative the maxillary portion 12 [e.g. a VDO – a vertical dimension of occlusions] replaceable with other vertical adjustment members each with portions of a different thickness to be clamped [col. 9, lines 3-10, tab 44 may vary by thickness; col. 9, lines 39-51, modifying a measured amount of VDO may occur by selectively interchanging tab 44) mounted to an analogous  mount 56 (detents formed on first edge 41,43) of analogous anchor portion 40 (fig. 10, col. 5, line 56-col. 6, line 47; col. 7, lines 15-42; 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the vertical member of Remmers (adjustable stop 414) to comprise a vertical adjustment member replaceable with a different vertical adjustment member having a thickness that varies from the thickness of the first vertical adjustment member, as taught by Morgan, to provide improved vertical adjustment member having different thickness to vertically adjust the gap between the maxillary piece and the mandibular piece during treatment because when the user experiences pain the modification of the vertical distance is used to alleviate user complaints (col. 13, lines 12-44).
Regarding claims 15-17, Remmers in view of Morgan discloses the invention as described above and Remmers further discloses the elements of claims 15-17 as described above. 

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.M./Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786